Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brother Yhwh H. Monroe appeals the district court’s order dismissing his complaint pursuant to 28 U.S.C. § 1915(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Monroe v. Krippel, No. 5:10-cv-00065-sgw, 2010 WL 3200091 (WD.Va. Aug. 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.